                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION


 JARED MODE, on behalf of himself and all
 others similarly situated,

                        Plaintiffs,
                                                             No. 3:18-cv-00150-KDB-DSC
         v.

 S-L DISTRIBUTION COMPANY, LLC,
 S-L DISTRIBUTION COMPANY, INC., and
 S-L ROUTES, LLC,

                        Defendants.

                    ORDER GRANTING S-L’S MOTION TO DISMISS
                        WITH PREJUDICE THE CLAIMS OF
                       OPT-IN PLAINTIFF FLOYD FORESTER

        This matter comes before the Court on Defendants, Counterclaim-Plaintiffs, and Third-

Party Plaintiffs S-L Distribution Company, LLC; S-L Distribution Company, Inc.; and S-L Routes,

LLC’s (“S-L’s”) Unopposed Motion to Dismiss With Prejudice the Claims of Opt-in Plaintiff

Floyd Forester (the “Motion”). (Doc. No. 605). The Court, having reviewed the Motion GRANTS

the Motion and ORDERS that the following be DISMISSED WITH PREJUDICE:

       Opt-in Plaintiff Floyd Forester’s claims (Dkts. 1, 183); S-L’s counterclaim against Forester

        (Dkt. 538); and the Third-Party Complaint against Bella Brook, LLC (Dkt. 225).


SO ORDERED.


                                 Signed: January 28, 2021




       Case 3:18-cv-00150-KDB-DSC Document 606 Filed 01/28/21 Page 1 of 1
